 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDCurtiss-Wright Corporation,Wright Aeronautical DivisionandInternational Union,United Automobile,Aerospace,and Agri-cultural Implement Workers of America,(UAW), AFL-CIO,and its Local Union No.300.Case No. 22-CA-1277.November21,1963DECISION AND ORDEROn August 7, 1963, Trial Examiner Frederick U. Reel issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief, and the Charging Partyfiled a brief in support of the Intermediate Report.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case,2 and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.31The Charging Party's request for oral argument is hereby denied as the record, theexceptions,and the briefs adequately present the issues and the positions of the parties.2We hereby correct the following inadvertent error in the Intermediate Report, whichdoes not affect the Trial Examiner's conclusions nor our concurrence therewith: It wasthe amended complaint and not the complaint which was issued on November 20, 1962.8The Recommended Order is hereby amended by substituting for the first paragraphtherein,the following paragraph:Upon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,the National Labor Relations Board hereby ordersthat Respondent,Curtiss-Wright Corporation,Wright Aeronautical Division, its offi--cers, agents,successors,and assigns,shall :INTERMEDIATE REPORT AND RECOMMENDED ORDERThis case,heard at Newark, New Jersey,on July 8,1963, pursuantto a chargefiled June 18,1962,and a complaintissued November 20, 1962,raises issues con-cerning the right of a bargaining representative to obtainjob descriptions andwage data covering administrative and confidential-employeeswho areoutside thebargaining unit.The factsare not in dispute and in large partare stipulated.'Thei The stipulations contained certain typographical errors which were corrected by a laterstipulation executed after the bearing and herewith received in evidence as Trial Examiner'sExhibit No. 1.145 NLRB No. 19. CURTISS-WRIGHT CORP., WRIGHT AERONAUTICAL DIV.153conflicting contentions of the parties are set forth in their respective briefs, whichhave been carefully considered.Uponsuch consideration,and upon the entirerecord in the case,2 I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE LABOR ORGANIZATION ANDBARGAINING UNIT INVOLVEDRespondent, a Delaware corporation, herein called the Company, is engaged inWood-Ridge, New Jersey, in the manufacture, sale, and distribution in interstatecommerce of aircraft parts, missile components, and related products, of which over$500,000 worth are annually shipped to points outside the State.The Companyis engaged in commerce within the meaning of Section 2(6) and (7) of the Act.Charging Party, herein called the Union, is a labor organization within the mean-ing of Section 2(5) of the Act.For many years the Union has represented all thesalaried office clerical and engineering employees at the Company's Wood-Ridgeplant, with certain specific exceptions.Among those excluded from the unit repre-sented by the Union are confidential and administrative employees.Confidentialemployees are those whose work is regularly concerned with, and who have accessto, information or records which relate directly to the problem of labor relationsor knowledge of the same which would be advantageous to any union in its negotia-tions with the Company.The category of confidential employees includes, but isnot limited to, secretaries and stenographers who work principally and directly forexecutives, staff members or directors or managers; employees in the employee rela-tions division; job analysts- and all employees who fix rates of pay for employeesincluded in the bargaining unit.Administrative employees are defined and delimitedin apparent conformity with an earlier regulation of the Administrator of the Wageand Hour Division under Section 13 (a) (1) of the Fair Labor Standards Act. See5 Fed. Reg. 4077; 29 Code of Federal Regulations (1949 bound volume,notpocketsupplement) 541.2(b)(1), (2), and (3).II.THE ALLEGED UNFAIR LABOR PRACTICESA. The Union's requests for data and the Company's responses theretoOn April 2, 1962, the union president wrote the Company's director of industrialrelations requesting "a summary of job classifications and/or titles of confidentialand administrative employees ... a job description or summary of duties and func-tionsof such employees . .a summary of the total number of such employeesin each job classification and/or title ... [and] the regular rate of pay, includingthe grade orrangefor each confidential and/or administrative employee classifica-tionor title.. ..In explanation of its request, the Union stated in its letter:As you know, the union and the company have been confronted with numer-ous problems involving the relationship of "included" and "excluded" em-ployees at the company's New Jersey plants and the work and function per-formed by each.Many of these problems have failed in informal resolutionand have culminated in formal grievances which have been processed throughvarious steps of the grievance procedure.Lack of relevantand material in-formation concerning job functions, duties, hours, and rates of pay for excludedemployees directly concerned with these disputes has severely handicapped theunion in the administration of the collective bargaining agreement and proc-essingof contractual grievances.Since the work of excluded confidential andadministrative employees in many situations bears acloseand substantial rela-tionship to that performed by employees covered by the collective bargainingagreement, complete information concerning such excluded employees is es-sentialfor the union to discharge its obligations under the collective bargainingagreement and to intelligently administer that agreement.Moreover, the foregoing information is requested by the union for any col-lective bargaining that may ensue between the parties on the subject of workfunctions and duties for included and excluded employees at the company'sNew Jersey plants.We request that this information be furnishedto us as soon as possible in aform that is convenient to the company. In the event you have anyquestionsconcerningour request, we will be glad to provide further details.2Respondent's representative In a letter dated July 26, 1963, called my attention to anumber of errors or alleged errors in the transcript. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company's director of industrial relations replied to this request in a letterto theunionpresident, dated May 9, 1962, as follows:As you know, for the many years during which the relationship between thisDivision and your Union has been governed by collective bargaining agree-ments, in which certain provisions have properly excluded from your repre-sentation all confidential and administrative positions, the Division has beenalert to its responsibility of making certain that such provisions have beenfollowed.To that end, we have regularly reviewed this matter.Because of our close attention over the years to this matter, we are certain,that administrative and confidential positions excluded by our Agreement arecorrectly excluded.However, on receipt of your letter of April 2, 1962, weagain initiated a review and preliminary results verify the correctness of theexclusions.Ihave delayed reply to your letter until the preliminary resultswere available.Our review will continue over the next several months. If,in the course of the review, any specific incorrectexclusionsare found, youwill be advised, discussion arranged and correction made.Your request for complete information on rates of pay, job description, headcount by job classification, etc., is denied.Your request for information con-cerning more than 900 confidential and administrativepersonnelis beyond thescope of matters to be bargained with Local 300; a compilation would be insuch volume as to be unduly burdensome to the Division;nor isitpertinent topending grievances or administration by you of the collective bargainingagreement, or for the purpose of future negotiations.I suggest that we resolve any specificitemsin this matter in keeping withthe provisions of thebargaining agreement,which is through the orderlyprocess of the grievance procedure.On your return from your national convention, I would be happy to meetwith you on any further questions you may have.On June 18, 1962, the Union filed the chargeinitiatingthisproceeding.OnSeptember 10, 1962, the Umon again wrote the Company, requesting the identicalinformation requested the previous April.On September 28, 1962, the complaintissued in this case.On October 19, 1962, the Umon and the Company executeda 3-year contract; the preceding contract had run for 1 year and had expired'September 30, 1962.Both contracts contained a detailed grievance procedure, cul-minatingin arbitration.Early in December 1962, the Company notified the Board's Regional Office thatthe Company would furnish the Union a list of the titles of the administrative jobsand the names of the individuals occupying those jobs.The Company stated:We believe that we are not obliged under the Act to furnish the Union withthis information.and thatThe submission of the listing to the Union is not to be considered as a precedent,nor as a waiver or abandonment of any rights or defenses ... .On December 14, 1962, the Company furnished the Union with thenames,number,job classifications, and titles of all the administrative employees, and on December28, 1962, the Company furnished similar data covering the confidential employees.In making the latter material available, the Company indicated that its views as toits lack of obligation to furnish this data were the same as with respect to the datacovering the administrative employees.On January 15, 1963, the Union wrote the Company, asking for "Job descriptionsand othersummariesof duties" for some 80-named administrative or confidentialjob classifications, including,inter alea,"AdministrativeControlledMaterials &Cancel"; "Liaison Commercial or Military Cust "; "Analyst Service engrg. Sr.";"Specialist ServiceMethods Programs"; and "Adm. Service Product Performance."Again on February 21, 1963, the Union repeated its request of January 15, and inaddition requested that the Company furnish it, with respect to each of the 80-jobclassifications or titles, the number of employees, the wage rates, "the grades andranges, if any," and the economic benefits other than wages received by employeesfor each job classification or title.On or about February 8, 1963, and at various times thereafter, the Companyand the Union met to discuss the Union's questions concerning the job classificationslisted in the Union's letter of January 15.At each of those meetings the Companyprovided the Union with job descriptions or a summary of the duties and functions CURTISS-WRIGHT CORP., WRIGHT AERONAUTICAL DIV.155of the particular job being discussed.As a result of those meetings it was ascertainedthat:(a)The work being performed by employees in the administrative job classi-fication of "Administrative Controlled Materials and Cancellations"was workwhich should have been performed by employees represented by the Union.(b)Employees in the administrative job classifications of "Liaison Com-mercial/Military Customer," "Analyst Service Engineering, Sr.," and"SpecialistServiceMethods Programs"were performing some work which should havebeen performed by employees represented by the Union.Thereafter the Company:(a) Recognized the job of"Administrator Controlled Materials and Cancella-tions" as a job covered by the collective bargaining agreement between theCompany and the Union.(b) Transferred six administrative employees to the bargaining unit job classi-fications of "Correspondent Technical," "Analyst Service Engineering Liaison"and "Analyst Service Methods," and assigned them to perform the bargainingunit work which was previously being performed by the employees in admin-istrative job classifications.(c) Laid off one employee classified as "Liaison Commercial/Military Cus-tomer," one employee classified as "Analyst Service Engineering,Sr.," and oneemployee classified as "Administrator Service Products Performance."Finally, on or about March 12,1963, the Union orally requested that in addition tobeing furnished job descriptions of the Respondent's employees in the job classifica-tions set forth in the Union's letter of January 15, 1963,it also be furnished with alist of "job evaluation factors" for these job classifications.The "jobevaluation factors" are a part of the total"job description"sheet which the Company prepares foreach job in the bargaining unit and also for a number of the administrative jobs out-side the unit.Each of those sheets contains on one side a narrative description of theduties and functions of the particular job.The reverse side is a printed form listing 11"job factors,"and blank spaces opposite each for filling in the appropriate"degree"and the "basis of rating."The sum of the 11 "degrees" 3gives the total point ratingof the job, which in turn determines the wage.The "basis of rating"on eachfactor is a sentence or two explaining the degree assigned.The 1l factors are"scholastic requirements," "previous related experience," "qualifying period," "scopeof duties," "initiative exercised,""frequency of verification," "contacts required,""degree of concentration," "working conditions," "number directed,"and "supervisoryresponsibility."As stated above, these forms are used not only for employees in the bargainingunit,but also for a number of administrative employees.When the Company on orabout February 8, 1963, gave certain"job descriptions"of administrative employeesto the Union, the information given consisted only of the narrative side of the jobdescription sheet;the information as to the 11 factors was withheld(except on twooccasions),and was the subject of the Union's oral request on or about March 12,1963.The parties have stipulated that:On or about April 2, 1962, and at all times material herein since that date,including on or about May 9,and September 10, 1962, and February 28, 1963,Respondent has failed and refused and continues to fail and refuse to furnishthe Union with the wage rates, grades,and ranges,and other economic benefitsof Respondent's employees at its Wood-Ridge plant classified as confidential andadministrative employees.On or about March 12, 1963, and at all times material herein since thatdate,Respondent has failed and refused and continues to fail and refuse tofurnish the Union was the "job evaluation factors" for the job classificationsset forth in the Union's letter of January 15, 1963.Respondent's counsel stated at the hearing that the various material the Companygave the Union on December 14, and 28,1962, and also the job descriptions given atthe meetings on or about February 8, 1963,and thereafter was material which theCompany gave as an"accommodation,"and that in the Company's view it wouldbe within its legal rights in declining to give any such data.8Actually,the "degree"is a letter ranging from A to F, but each letter for a particularfactor represents a certain number 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The conflicting contentions; the Union's reasons for seeking the data,and the Company's reasons for withholding itThe Union urges that the data it has requested, and to some extent failed toreceive, is relevant to its proper discharge of its function as bargaining representative.In this connection, the Union points to what it considers an erosion of the unit andthe creation of what it terms an "imbalance" of administrative jobs.According tounion estimates, not challenged on the record, in 1957 it had from 4,500 to 4,700in the bargaining unit, and the excluded group numbered about 2,100, but over theintervening years the percentages had shifted until the excluded group exceeded thenumber within the unit.The Union believes that, at least in part, this situation hasbeen caused by having so-called administrative employees doing work properlyallocated to persons in the bargaining unit.In the Union's view, the grievance procedure in the contract had proved inadequateand unsatisfactory as an exclusive method of correcting these encroachments.Ac-cording to union representatives, when they attempted to use the grievance procedureto correct the situation, they found that adequate investigation and preparation of thegrievance resulted in a sharp increase in the amount of time lost from work, amatter which brought immediate complaint from the Company. In the Union'sview, moreover, the early steps of the grievance procedure as applied to this problemwere largely wasted, as the Company without making a careful investigation wouldsimply answer that the employee in question was doing administrative work properto his classification.The Union also urged that as the Company had some 768administrative and some 100 confidential jobs, the cost of arbitration would beprohibitive.Finally, the Union argued that if it had the information it is now re-questing, it would be better able to ascertain whether a particular complaint fromone of its members had merit and should be pressed as a grievance, or whetherthe Union should "write it off."At the time of the hearing, the Union had pending some 259 active classificationgrievances in the later, but prearbitration, stages of the grievance procedure, and itestimated that perhaps an equal number had been processed to final solution (orwithdrawn) since 1955Only three cases had gone to arbitration, and of those theUnion had won one and lost two.With respect to the job evaluation factors, the Union urged that this infor-mation was necessary to determine whether the narrative job description was accurateor was misleading.For example, if the factor of "initiative exercise" was given alow degree or if "frequency of verification" was given a high degree, such matterswould tend to disprove a claim that the job carried true administrative responsiblity.As to wage rates, the Union argued that information as to the wages paid to, andother benefits received by, alleged administrative employees would be helpful indetermining whether such employees were properly classified as administrative, andalso would be helpful to the Union in determining whether at the next contractnegotiations it could reasonably seek better provisions in those respects for employeesin the unit.The Company's basic position is that the Union has no right to data concerningemployees outside the unit it represents, as this is matter which concerns manage-ment alone.The Company is also of the view that the grievance and arbitrationprovisions furnish an adequate remedy for any errors in classification which mayoccur.As the company representative put it, in discussing the Union's allegationthat people in administrative jobs were performing bargaining unit work. "..thereis a possibility that that does go on.This is not a small outfit, and you do get peoplewho overreach their jobs."The Company further pointed out that the job evaluationfactors for confidential employees were, in large measure, already in the Union'spossession, as many of these employees are secretaries or stenographers whose jobis the same (except for its confidential character) as that of a similar employeewithin the unit.C. Concluding findingsThe Union is charged with the statutory duty of representing the employees inthe bargaining unit.In the exercise of that duty, it has a right to information asto wage rates, job descriptions, and similar matters which is relevant, or reasonablynecessary, in the discharge of its bargaining obligation. In my view, its right tosuch data turns, in the final analysis, not on whether the employee to whom the datarefers is in the unit, but on whether the data itself is relevant or related to theUnion's role as bargaining representative.4This is not to say, however, that the* To be sure,in some cases the Union's right to data has been held to turn on whetherthe employee in question was within the bargaining unit. See,e.g.,N.L.R.B. v. Leland- CURTISS-WRIGHT CORP., WRIGHT AERONAUTICAL DIV.157employee's inclusion or exclusion from the unit is irrelevant in determining whetherthe data is relevant.Stated simply, I believe there is a presumption of relevancewhen the data covers employees within the unit (seeBoston-Herald Traveler Cor-poration v. N.L.R.B.,223 F. 2d 58, 62-64 (C.A. 1) ), and that no such presumptionexists when the employee is outside the unit.In the instant case, therefore, the Union to be entitled to the data it seeks mustestablish, unaided by any presumption of relevance, that the material bears a reason-able relation to the Union's role as bargaining representative. I find nothing inthe record to establish any such relevance with respect toconfidentialemployees;the proof offered by the General Counsel and the Union goes exclusively to ad-ministrativeemployees.With respect to such employees, however, the record showsthat the Union had good cause to believe that certain misclassifications had occurred,and, indeed, as a result of the information eventually furnished by the Company(after issuance of the complaint, and coupled with a contention, since repeated, thatthe Company had no legal obligation to furnish the data) several changes were madein the composition of the bargaining unit. It seems clear to me that where theproduction of such data accomplishes such results, the Union has shown that thematerial was relevant to its discharge of its obligation to represent the employees.The Company's contention that the Union should be left to the grievance andarbitration procedures is answered by the holdings inHekman Furniture Company,101 NLRB 631, 632, enfd. 207 F. 2d 561 (C.A. 6), andLeland-Gif}ord Company,95 NLRB 1306, 1322, enfd. 200 F. 2d 620, 624 (C.A. 1), that the statutory obligationto furnish data to the bargaining representative "is not satisfied by a substitution ofthe grievance procedure of the contract for [the employer's] obligation to furnishthe Union with information it needed to perform its statutory function." See J. I.Case Company v. N.L.R.B.,253 F. 2d 149, 154, 155 (C.A. 7), where the court notonly rejects a "grievance procedure" contention identical to that advanced here, butalso points out that the Union needed the data to determine whether to file or supportgrievance claims.Accord:N.L.R.B. v. Otis Elevator Co.,208 F. 2d 176, 180 (C.A.2), where the court observes that the Union should not "be forced to grope somewhatblindly through the very stages of grievance procedure, where adequate informationismost likely to lead the parties to amicable agreement, to await an arbitrator-conducted study to the same end." 5I conclude, in short, that the Union has a statutory right to job descriptions andrelated data concerning administrative employees, including salary information andjob evaluation factors (where they exist), provided, of course, that the data is re-quested in good faith to assist the Union in fulfilling its statutory duties as bargainingrepresentative.In view of the evidence which establishes that a number of personsclassed as administrative employees perform work plainly different from that per-formed by people in the bargaining unit, I do not believe that the general "shot-gun"request of the Union in its letters of April 2 and September 10, 1962, was appropriate.The more specific and limited requests of January 15, February 21, and March 12,1963, dealing with specific data for specific jobs were appropriate, however, insofaras they dealt with administrative jobs.While the Company granted these requestsin part, it did so while maintaining (erroneously, in my view) that it had no legalobligation to supply the data, and also it withheld some of the requested material.To the latter extent, at least, it has violated Section 8(a) (5) and (1) of the Act.III.THE REMEDYThe instant case presents a narrow and novel issue of law, raised and litigated inproper fashion by highly sophisticated representatives of competing interests.Al-though I have found a technical violation of the Act, the amount of data furnishedmany months before the hearing in this case comes close to making this a declaratoryjudgment matter, if not a moot case. I shall recommend a narrow order designedto cover the violation found and to prevent such future violations as may be thoughtto inhere in the Company's insistence that it had no legal duty to furnish the data itdid supply.The "cease and desist" aspect of the order will therefore be somewhatnarrower than that part of the order dealing with affirmative action. I see no purposeto be served by posting a notice to all employees in this case, as the dispute wasbetween the leaders of the Union and the Company on a narrow legal point. ToGifford Company,200 F.2d 620(C.A. 1).Butin those cases no claim was made that thedata had any relevance if the employee was not in the unit.5 But of. the majorityand dissenting opinions inSinclair Refining Companyv.N.L.R B.,306 F 2d 569 (C A. 5). 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequire the Company to post a notice would,inmy judgment,unnecessarily stigma-tize it,would serve no useful purpose,and might create rather than quiet labortroubles.CONCLUSIONS OF LAWRespondent,by withholding certain data requestedby the Unionwith respect tothe job evaluation factors and wage rates for specific administrative jobs, has com-mittedan unfair labor practice affecting commerce within the meaning of Section2(6) and (7) and Section 8(a) (1) and(5) of the Act.ORDERUpon the foregoing findings of fact and conclusions of law,and upon the entirerecord in this case,I recommend that the Respondent,Curtiss-WrightCorporation,Wright AeronauticalDivision,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from refusing to furnish International Union,United Auto-mobile,Aerospace, and AgriculturalImplementWorkers of America (UAW)AFL-CIO,and its Local Union No.300, with the job evaluation factors and withthe wage rates,grades, and ranges, and other economic benefits of particular adminis-trative employees,when requested to do so by said organization.2.Takethe following affirmative action necessary to effectuate the policies of theAct:Upon request of the above-named labor organization,furnish it with respect tothe particular administrative employees or jobs as to whom the request is made withthe names or number of employees in each requested job classification or title, andwith other relevant data pertaining to the classification of the job or jobs in questionas "administrative,"including such matters as the job description,the job evaluationfactors, and the wage rate,grade, and range, and other economic benefits pertainingto the job or jobs.Randolph Electric Membership CorporationandInternationalBrotherhood of ElectricalWorkers, Local Union No. 485,affiliated with International Brotherhood of Electrical Work-ers,AFL-CIO.Case No. 11-CA-2149.November 21, 1963DECISION AND ORDERUpon a charge duly filed on May 23,1963,by the Union as ChargingParty against Randolph Electric Membership Corporation, the Re-spondent, the General Counsel for the National Labor Relations Boardby the Regional Director for the Eleventh Region, issued a complaintand notice of hearing on June 14, 1963, alleging that the Respondenthad engaged in and wasengaging in unfairlabor practices affectingcommerce within the meaning of Section 8(a) (1) and (5) of the Act.Copies of the complaint, the charge, and notice of hearing were dulyserved upon the Respondent and the Charging Party.With respect to the unfair labor practices, the complaint allegedthat on or about May 10, 1963, the Charging Party had been certifiedin Case No. 11-RC-1738 as the exclusive collective-bargaining repre-sentative of Respondent's employees in an appropriate unit of produc-tion and maintenance employees, as the result of an election conductedon May 2 which the Union won; and that commencing on or aboutMay 20 the Respondent refused to bargain with the Union as the saidexclusive bargaining representative.145 NLRB No. 10.